Citation Nr: 0837723	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-13 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1968 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005, rating decision of the 
Department of Veterans Affairs (VA), Phoenix, Arizona, 
Regional Office (RO), that denied the claims of entitlement 
to service connection for bilateral hearing loss and 
entitlement to service connection for tinnitus.

In January 2008, the veteran testified at a travel Board 
hearing at the RO before the undersigned Veterans' Law Judge; 
the transcript of that hearing has been associated with the 
claims file.  

In April 2008, the Board remanded the case for additional 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the 
Board may proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or for many years thereafter, and is not otherwise related to 
such service.

2.  Tinnitus was not manifested during service or for many 
years thereafter, and is not otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).   

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2005.  A March 2006 letter provided 
notice of the rating criteria and effective date provisions 
that are pertinent to the appellant's claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The claims were 
thereafter readjudicated in a June 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. (Fed. Cir. 2007).

As for the duty to assist, VA has obtained Social Security 
Administration records, service treatment records, and VA 
outpatient records.  It has afforded the appellant a VA 
examination and requested a medical opinion as to the 
etiology of his disabilities.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.  

II.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

Hearing Loss

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any 
disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A.  § 1110; 38 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.

The veteran contends that his bilateral hearing loss was 
caused by exposure to gunfire and a grenade explosion during 
service in Vietnam.  His DD Form 214 shows that he worked as 
a Reclamation and Salvation Man.  Service connection for PTSD 
has been established based upon the stressor of a grenade 
explosion that the veteran witnessed in an Enlisted Men's 
Club in Vietnam in 1970.  The veteran does not concede any 
significant post-service or recreational noise exposure; 
however, he described working as a truck driver for more than 
20 years.  He believes that his hearing was initially damaged 
in service and continued to worsen subsequently.  

The veteran's service treatment records (STRs) contain no 
evidence of complaints, treatment, or diagnosis as to hearing 
loss.  On the enlistment examination in October 1968, 
audiometry showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
10
0
X
20
LEFT
-5
-5
10
X
5

The service separation examination in October 1970 noted 
whispered voice readings of 15/15 in each ear; no audiometry 
testing was conducted.

A VA neurology outpatient record dated in December 2004 
contained a reference to high tone hearing loss.  On VA 
audiology consultation in January 2005, the veteran reported 
a history of exposure to gunfire, aircraft noise, and 
explosions while service in the Marine Corps for two years.  
The examiner noted a mild to moderate sensorineural hearing 
loss in both ears.

Pursuant to the Board's remand instructions, the veteran 
underwent a VA audiology examination in May 2008, in which 
pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
45
55
55
LEFT
15
25
45
50
60

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  

The examiner noted the veteran's reported history of exposure 
to a grenade explosion in service and his postservice work 
history as a truck driver for 26 years.  The veteran denied 
recreational noise exposure.  The examiner diagnosed high 
frequency sensorineural hearing loss bilaterally.  The 
examiner stated that "there is no documentation of 
ear/frequency specific hearing levels at time of separation 
from the service; therefore, based on the veteran's reported 
history of significant noise exposure both during and after 
military service, it is not possible to determine etiology of 
hearing loss without resort to mere speculation."

The evidence shows that the appellant has a current hearing 
disability as defined by VA regulations.  38 U.S.C.A. § 
3.385.  However, there is no evidence showing a chronic 
condition in service.  A clinically identifiable hearing 
disability was first noted no earlier than 2004, many years 
after separation from service.  Such a long interval between 
service and the initial postservice medical documentation of 
a disability is, of itself, a factor against a finding that 
such disability is service-connected.  See Maxson v. Gober, 
230 F 3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, the only medical opinion of record as to the 
etiology of the hearing loss determined that it would be mere 
speculation to attribute the veteran's current hearing loss 
to his period of service.  The clinician who examined the 
veteran in May 2008 stated that an opinion as to the etiology 
of the veteran's hearing loss could not be provided from the 
evidence available without resorting to speculation.  

The Board finds that this statement from the examiner 
responded directly to the Board's request for a medical 
opinion.  The examiner's statement as to the feasibility of a 
nonspeculative nexus opinion was itself a medical opinion 
because it was rendered in the examiner's capacity as an 
audiologist addressing a medical question-whether or not the 
evidence of record provided for other than speculation and 
conjecture regarding the nexus question.  That a 
nonspeculative nexus opinion is not feasible merely makes the 
examiner's statements non probative as to a negative or 
affirmative answer to whether the veteran's current hearing 
loss is related to service and hence, "non-evidence" on 
that particular question.  Hence, this is not a case where VA 
failed to ensure that an adequate medical opinion was 
rendered.  

A medical opinion is adequate when it is based upon 
consideration of the veteran's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's "evaluation of the claimed 
disability will be a fully informed on.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  Clear from the examination 
report, the examiner reviewed the veteran's prior medical 
history and fully described the veteran's disability.  

That the examiner concluded that, based on the evidence of 
record, an opinion that the veteran's hearing loss was or was 
not related to service could not be rendered without resort 
to speculation, does not render the examination and opinion 
inadequate.  See Roberts v. West 13 Vet. App. 185 (1999).  

Here the examiner reviewed the evidence of record and 
indicated that, without resorting to speculation, he could 
not provide a positive or negative opinion as to nexus.  
Because the examiner reviewed all the evidence of record in 
rendering this decision, and provided a rationale for that 
statement, the examination and "opinion" rendered are not 
inadequate.  The Board must simply rely on other evidence.

Furthermore, seeking another opinion based on the same 
evidence of record is contrary to deciding the matter upon 
reliable evidence.  Given the examiner's statements, a 
medical opinion based on the same evidence of record as was 
before the prior examiner that purported to be non-
speculative, would be suspect.  In short, VA has fulfilled 
its duty to afford the veteran a medical examination and to 
obtain an opinion.   

Without a medical opinion linking the appellant's current 
disability to his service, there is no basis for granting 
service connection.  While the veteran is competent to 
describe the symptoms he has experienced, his opinion does 
not constitute competent medical evidence of causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Tinnitus

The veteran contends that he experiences tinnitus as a result 
of noise exposure in service.  He further contends that he 
has had ringing in the ears since he left active military 
duty.  The service treatment records including the enlistment 
physical examination in October 1968 and the separation 
physical examination in October 1968 contain no evidence of 
complaints, treatment, or diagnosis of tinnitus. 

The January 2005 VA audiometry consultation notes a reported 
history of intermittent bilateral tinnitus.  The veteran 
underwent a VA audiological examination in May 2008.  He 
reported subjective tinnitus for 38 years.  The examiner 
diagnosed tinnitus.  However, upon review of the claims file, 
the examiner stated that "there is no documentation of 
tinnitus in the veteran's [service medical records]; 
therefore, it is not likely that the tinnitus is due to 
military noise exposure."

There is no evidence that tinnitus was manifested in service.  
As noted, the STRs are silent for tinnitus complaints or 
diagnosis.  A diagnosis of tinnitus is not clinically noted 
until the January 2005 audiometry consultation.  Hence, 
service connection for tinnitus on the basis that it became 
manifest in service, and persisted, is not warranted.

Service connection for tinnitus may still be established if 
competent evidence shows that such disability is related to 
(was incurred or aggravated in) the veteran's active service.  
The only competent (medical) evidence of record in the matter 
of a nexus between the veteran's tinnitus and his service is 
the May 2008 VA audiologist's opinion to the effect that it 
is unrelated service.  There is no competent evidence to the 
contrary.  Furthermore, the fact that the disability was not 
objectively noted until many years after service is, of 
itself, a factor against a finding that it is service 
connected.  Since he is a layperson, the veteran's own belief 
that his tinnitus is related to service is not competent 
evidence.  See Espiritu, supra.  As a preponderance of the 
evidence is against the claim seeking service connection for 
tinnitus, it must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


